                       UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA.                                     Case    No.   3:19-MJ-081

          vs                                                  UNITED STATES'MOTION
                                                              FOR PRETRIAL DETENTION
TERRY DEON ROBINSON,                                          AND HEARING THEREON

               Defendant.




I.   DETENTION (CHECK IF APPLICABLE)

     tr    The United States of America ("United States") respectfully requests that the


           defendant be detained pending trial because no condition or combination        of
           conditions will reasonably assure both (1) the appearance of the defendant as

           required in this action, and (2) the safety ofany other person and the community

           (See, 18 U.S.C.   {   3142(a)(a), (e), (0, (e) and (i).)

     A.    Rebuttable Presu          tion Aoolies: Aoocaran ce of the Defendant and Safetv

           of Communi        (18 U.S.C.    E   3142(e)) ( check if aoolicable)

                  A rebuttable presumption that no condition or combination ofconditions

                  will reasonably assure both (a) the appearance ofthe defendant as required

                  in this action, and (b) the safety ofthe community applies because there is

                  probable cause to believe that the defendant committed (check all that

                  applv):
            tr      an offense for which a maximum term of imprisonment of ten

                    years or more is prescribed in the Controlled Substances Act (21

                    U.S.C. 801 et seq.), the Controlled Substances Impo( and Export

                    Act (21 U.S.C. 951 et seq), or chapter 705 of Title 46 of the United

                    States Code;

            !       an offense under 18 U.S.C. gg 92a(c) (Use or Carrying a Firearm

                    During and in Relation to/Possession in Furtherance of, a Crime                      of
                    Violence or Drug Trafficking Crime), 956(a) (Conspiracy to Kill,

                    Kidnap, Maim, or Injure Persons or Damage Property in a Foreign

                    Country), or 2332b (Acts ofTerrorism Transcending National

                   Boundaries);

            tr     an offense listed          in   18 U.S.C. g 2332b(gX5)(B) (listing offenses

                   included in definition of "Federal crime of terrorism") for which a

                   maximum term of imprisonment of ten (10) years or more is

                   prescribed;

            r      an offense           involving   a   minor victim under 18 U.S.C. $ $ 1201        ,


                    1s   9   t,   224   t, 2242, 22aa@)(),     224 s, 225   l,   225 | A, 22 52(a)(t) -(3),

                   22s2       A(a)(l)-g)     , 2260 , 2421 , 2422 , 2423 , or 2425       .



B.   Rebuttable Presumption Applies: Safetv of Others and Com munity (18

     u.s.c. { 3I42(e)(ll( 3)) (check if anolicable)

     tr     This is a case described in 18 U.S.C. $ 3142(0(l), and a rebutrable

            presumption that no condition or combination ofconditions                        will
            reasonably assure the safety of any other person and the community
                applies because (a) the defendant has been convicted of a Federal offense

                that is described in l8 U.S.C. S 3142(0(l), or ofa State or local offense

                that would have been an offense described      in l8 U.S.C. g 31a2(f)(1) ifa

                circumstance giving rise to Federal jurisdiction had existed (hereafter, "the

                Offense"), (b) the Offense was committed while the defendant was on

               release pending    trial for a Federal, State, or local offense, and (c)   a   period

               ofnot more than five (5) years      has elapsed since the date   ofconviction, or

               the release of the person from imprisonment, for the Offense, whichever is

               later.

2           RARY DETENTION CHECK IF                        C    LE

    !   The United States seeks temporary detention for ten (10) days, excluding

        Saturdays, Sundays, and holidays, to permit revocation ofconditional release,

        deportation, or exclusion, because   (l)   the defendant may flee or pose a danger to

        any other person or the community (18 U.S.C. $ 3142(dX2)), and (2) the

        defendant (check all that apply):

        tr     is, and was at the time the offense was committed, on release pending trial

               for a felony under Federal, State, or local law    (I   8 U.S.C. $

               3   ra2(d)(r)(A)(i));

        c      is, and was at the time the offense was committed, on release pending

               imposition ofexecution ofsentence, appeal ofsentence or conviction, or
                 completion of sentence, for any offense under Federal, State, or local law

                 (18   u.s.c.   $   3la2(d)(1)(a)(ii));

                 is, and was at the time the offense was committed, on probation or parole

                 for any offense under Federal, State or local law (18 U.S.C.             $


                 3142(d)( 1)(A)(iii));

          tr     is not a citizen of the United States or lawfully admitted for permanent

                 residence, as defined in 8 U.S.C. g         l10l(a)(20) (18 U.S.C.   $

                 3142(dX1XB).

3.   DETENTION HEARING (CTIECK IP APPLICABLE )

     tr   A hearing pursuant to the provisions of I 8 U.S.C. $ 3142(f) must be held before


          detaining a defendant pending trial      (I   8 U.S.C. $ 3la2@)), unless waived by that

          defendant. (Lt.S. v. Cktrk,865 F.2d 1433,1437 (4th Cir. 1989).) The United

          States accordingly respectfully requests that this Court hold such a hearing, unless

          waived by the defendant.

     A,   Hearinp Must be Granted (check if anplicable)


                 Such a hearing must be granted because this case involves (check all that



                 applv):

                           a crime   of violence as defined in I 8 U.S.C. $ 3 156(a)(4), namely,

                           (i) an offense that has an element ofthe offense the use, attempted

                           use, or threatened use   ofphysical force against the person or

                           property ofanother, (ii) a felony that, by its nature, involves a
     substantial risk that physical force against the person or property        of

     another may be used in the course of committing the offense, or

     (iii)   a   felony under chapter l09A (Sexual Abuse), 110 (Sexual

     Exploitation and Other Abuse of Children), or I I 7 (Transportation

     for Illegal Sexual Activity and Related Crimes) of Title 1 8 of the

     United States Code (18 U.S.C. $ 3la2(0(lXA));

tr   an offense listed     in   18 U.S.C. $ 2332b(g)(5)(B) (listing offenses

     included in definition of "Federal crime of terrorism") for which a

     maximum term of imprisonment of ten (10) years or more is

     prescribed (18 U.S.C. $ 31a2(0(t)(a));

!    an offense for which the maximum sentence is life imprisonment

     or death (18 U.S.C. $        3ta2(0(t)(s));

     an offense for which a maximum term of imprisonment            of   10 years

     or more is prescribed in (i) the Controlled Substance Act (21

     U.S.C. $$ 801 et seq.), (ii) the Controlled Substances Import and

     Export Act (21 U.S.C. $$ 951 et seq.), or (iii) chapter 705 of Title

     46 of the United States Code (18 U.S.C. $ 31a2(f)(t)(C));

tr   a   felony where the defendant has been convicted of (i) two or more

     offenses described      in l8 U.S.C. gg 3 I 42(D( l XA)-(C), (ii) two or

     more State or local offenses that would have been offenses

     described in 18 U.S.C. {ig 3142(0( I )(A)-(C) if a circumstance

     giving rise to Federal jurisdiction had existed, or (iii) a

     combination of such offenses (18 U.S.C. g 31+2(0(tXD));
                    a   felony that involves a minor victim   (I8   U.S.C. S 31a2(0( I XE));


            E      a felony that involves the possession or use of a firearm or



                   destructive device (as those terms are defined in l8 U.S.C. $ 921)

                   (18    u.s.c.   $   :r+2(0(r)(r));

            I]     a felony that involves a failure to register under 18 U.S.C. $ 2250

                   (18 u.s.c. $ :raz(f)(r)(E));

            D      a serious   risk that the defendant will flee (18 U.S.C.    g


                   3l a2(D(2)(a));

            !      a serious risk that the defendant    will obstruct or attempt to obstruct

                   justice, or threaten, injure, or intimidate, or attempt to threaten,

                   injure, or intimidate, a prospective witness or juror (18 U.S.C.       $


                   3142(0(2)(B)).

B.   Hearins Mav be Granted at the Court's Discretion ( check if applicable)

     tr     The Court is not required to grant a hearing, but such a hearing is

            requested nonetheless as explained in the attached Memorandum.

C.   Continuance of Hearins Reouested (18 U.S.C. I3142(D) (chcck one               if
     applicable)

     tr    The United States respectfully requests a continuance ofthree (3) days


           (not including any intermediate Saturday, Sunday, or legal holiday) in

           which to hold the detention hearing, during which time the defendant shall

           be detained.
     !        The United States respectfully requests a continuance of greater than three

              (3) days (not including any intermediate Saturday, Sunday, or legal

              holiday), namely, until                 in wlrich to hold thc dctcntion

              hearing, for good cause, as explained in the attached Memorandum, during

              which time the defendant shall be detained.

D.   Nledical Examination Requcsted During Continuance (18 U.S.C. I3142(fl)

     (check   if anplicable and onlv if continuance is requested)

     n        During the requested continuance, the United States respectfully requcsts

              that the defendant, who appears to be a narcotics addict, receive a medical

              examination to determine whether the defendant is an addict.




                                            Respectfully submitted,

                                            BENJAMIN C. GLASSMAN
                                            United States Attorney


                                            s/Dominick S. Gerace
                                            DOMTNTCK S. GERACE (0082823)
                                            Assistant United States Attomey
                                            Attomey for Plaintiff
                                            200 West Second Street
                                            Suite 600
                                            Dafon, Ohio 45402
                                            (937) 225-2910
                                            Fax: (937) 225-2564
                                            Dominick.s. gerace@usdoj. gov
                                        CERTIFICATE OF SERVICE

       I hereby certify that   a copy   of the foregoing was served this l4th day of February, 2019, on

defense counsel via the Court's ECF svstem.




                                                         s/Dominick S. Gerace
                                                         DOMTNICK S. GERACE (0082823)
                                                         Assistant United States Attomey
